HUGHES, Justice
(concurring).
In order to be admissible as a part of the res gestae, declarations of persons present at the scene of the incident in suit must conform to the opinion rule. Knapik v. Edison Bros., Inc., cited by the majority.1 The statement of Mr. Bible that “they was going too fast” is a double conclusion.
When appellant objected to this statement on the ground that it was hearsay it became incumbent on appellee to establish its admissibility under some exception to the hearsay rule. In my opinion, he failed to bring it within the res gestae rule for the reason stated.
I concur since I believe the error in admitting this evidence, was harmless under Rule 434, T.R.C.P.

. 2 Texas Law of Evidence, McCormick and quirement. lay, 2nd Ed., Sec. 1406, is critical of this re-